Title: From James Madison to Robert R. Livingston, 8 February 1795
From: Madison, James
To: Livingston, Robert R.


Dear Sir
Philada. Feby. 8. 1795
I am much obliged by your favor of the 30th. Ult. The information it gives on the subject of the Treaty is more exact on some points than any I had before received, particularly in relation to the footing on which the Posts are to be left. If Mr. Jay has really turned our exclusive right into a thoroughfare, which will in its operation be almost an exclusive right to G. Britain, it will certainly form an objection to the Treaty which ought neither to be concealed nor mitigated to the public; and that such is the tenor of his stipulated arrangement, is but too probable from the accounts to which you refer. It is a question however of some nicety whether the mode of forcing a discussion in Congress which might bring the subject into public view, would not risk as much as it would promise. As it would be impossible to avoid the appearance of an anticipated attack, on the Treaty, it could be said with so much plausibility that the treaty ought to be seen and understood in the whole, before it be prejudged in any of its parts, and that regulations of a distrustful aspect were particularly improper in the very moment of friendly adjustment, that the view in urging the discussion might be successfully perverted into a prejudice against the general object pursued, and the effect of future disquisitions at a more proper season, be thereby diminished. I shall however reflect attentively on the idea you have suggested, and sound some of my most judicious friends on it also. It will be some consolation in this case, that if the Treaty should be in an inadmissible shape, it will be in the power of less than a majority of the Senate, to defend the U. S. against it. And this may the more be expected, as the extracts and comments in the Newspapers are already summoning the public mind to an enquiry into the terms and merits of the Treaty.
The House of Reps. are engaged as you will see by the Newspapers, on a provision for sinking the public debt. The friends to excises take advantage of the popularity of the object to enforce those as the means, and the general dislike of direct taxes in the majority of the House, if not out of doors, favor the same policy. It is pretty clear however that a debt which will require more than 30 years (the term calculated) to pay it off, will never be paid. Emergences may be fairly presumed to add to the debt faster than such an operation will substract [sic] from it. We must therefore reconcile ourselves either to a perpetual public debt—or to some considerable exertion in the way of direct taxes apportioned on the States, or of excises extended to objects which will yield an equivalent revenue. With very great esteem I am Dear Sir Your most Obedt. hble servt.
Js. Madison Jr.
